Case 20-00831-NGH         Doc 41     Filed 03/02/21 Entered 03/02/21 11:45:20              Desc Main
                                    Document      Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO


 IN RE:                                                 CHAPTER 13

 John Romanus Frei, II                                  Case No. 20-00831-NGH
 Dina Jean Frei,

                                 Debtor(s).

                         ORDER CONFIRMING CHAPTER 13 PLAN

IT HAVING BEEN DETERMINED AFTER NOTICE AND HEARING THAT:

       1. The chapter 13 plan, Docket No. 35, complies with the provisions of 11 U.S.C.
§ 1325.

       2. Debtor(s) filed all state and federal tax returns required by law to be filed for all
taxable periods ending the 4-year period prior to the filing of this bankruptcy.

       3. Debtor(s) have paid all domestic support obligations, as defined in 11 U.S.C.
§ 101(14A), that first became due and payable after the filing of this bankruptcy which they were
required to pay by a judicial or administrative order or by statute.

       4. Debtors and Trustee agree to the following:

     a. Debtors acknowledge that Form 122C is incorrect: Debtors have understated their income,
overstated their expenses, and are not using all of their disposable income. Debtors acknowledge
that a correct Form 122C would require that unsecured creditors receive 100% of their allowed
claims.
     b. Debtors agree that in the event the plan is modified to remove the provision that Frei
Farms will make two lump sum payments of $41,000 each to the Trustee, then:
      a) The trustee is not estopped from modifying the plan to require Debtors to use all of their
         disposable income nor is the trustee estopped from objecting to Debtors’ expenses that
         exceed the IRS allowances,
      b) Debtors will need to obtain Trustee or Court approval to incur post-petition operating
         loans for the benefit of Frei Farms,
      c) Debtors will be required to provide quarterly operating reports for Frei Farms including
         corresponding bank statements,
      d) Debtors agree that the provision in paragraph 8.1 surrendering Debtors interest in Frei
         Farms is void. Additionally, Debtors shall not be permitted to transfer their interest in
         Frei Farms or any other assets unless they receive sufficient consideration to pay off
         their unsecured creditors.

IT IS HEREBY ORDERED THAT:
ORDER ̶ 1
 Case 20-00831-NGH          Doc 41     Filed 03/02/21 Entered 03/02/21 11:45:20              Desc Main
                                      Document      Page 2 of 3


  The Chapter 13 Plan is confirmed and related motions are granted, incorporating the following
  modifications:
  A. In lieu of committing their disposable income to fund the plan pursuant to 11 U.S.C §
  1325(b)(2)(B) and due to their 122C being incorrect, Debtors are electing to pay all the allowed
  unsecured claims in full pursuant to § 1325(b)(2)(A). Unsecured creditors will be paid 100% of
  their allowed claims.
  B. Notwithstanding the provisions of paragraph 2.4 of the plan that Debtors will make one lump
  sum payment of $41,000 in December 2020 and a lump sum payment of $41,000 in January
  2021, trustee has been advised by a representative of Cottonwood Community Credit Union that
  they will not loan Frei Farms the funds to buyout Debtors’ interest in the Partnership of Frei
  Farms until a Partnership Buyout/Transfer Agreement is executed transferring Debtors’ interest
  in Frei Farms to the Partnership. The Credit Union is unwilling to do this until the plan is
  confirmed and property of the estate revests in the Debtors however, Trustee has a duty to
  protect the unsecured creditors and is concerned that the property will be transferred before the
  funds are turned over. Therefore, the plan is modified such that the Debtors will make the two
  lump sum payments of $41,000 each within 30 days of the case being confirmed and after the
  Partnership Buyout/Transfer Agreement has been executed instead of in December 2020 and
  January 2021 as set forth in paragraph 2.4 of the plan.
  C. The parties further acknowledge and agree that Cottonwood Community Credit Union will
  pay the Trustee the sum of $82,000 upon the Partnership Buyout/Transfer Agreement being
  executed by the Debtors and their Partners. The parties further understand and agree that in the
  event that the funds are not turned over to the Trustee to pay off the creditors, then the transfer of
  Debtors’ interest in Frei Farms is void and held for naught.
  D. In the event the plan is modified to remove the provision in paragraph 2.4 of the plan that
  Frei Farms will make two lump sum payments of $41,000 each and the Debtors interest in Frei
  Farms is not transferred, then the Trustee is not estopped from requiring Debtors to use all of
  their disposable income to fund this plan nor is she estopped from objecting to Debtor’s
  expenses. Additionally, Debtors will be required to obtain Trustee or Court approval to incur
  post-petition operating loans for the benefit of Frei Farms, Debtors will also be required to
  provide quarterly operating reports for Frei Farms including corresponding bank statements, and
  the provision in paragraph 8.1 of the plan that is transferring Debtors interest in Frei Farms is
  void. Additionally, Debtors shall not be permitted to transfer their interest in Frei Farms unless
  they receive sufficient consideration to pay off their unsecured creditors. \\end of text\\.

DATED: March 2, 2021

                                             _________________________
                                             NOAH G. HILLEN
                                             U.S. Bankruptcy Judge

  /s/_____________________________
  Kathleen McCallister, Trustee

  /s/_______________________________
  Holly E Sutherland, Counsel for the Debtor(s)
  ORDER ̶ 2
Case 20-00831-NGH       Doc 41    Filed 03/02/21 Entered 03/02/21 11:45:20   Desc Main
                                 Document      Page 3 of 3



/s/_______________________________
Derrick O’Neill, Counsel for Frei Farms

/s/______________________________
John Romanus Frei, II, Debtor

/s/______________________________
Dina Jean Frei, Debtor


/s/_____________________________
Kathleen McCallister, Trustee

/s/_______________________________
Holly E Sutherland, Counsel for the Debtor(s)

/s/______________________________
Michelle Lee Toney, Debtor




ORDER ̶ 3
